Order entered May 16, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01130-CR

                      JOHN MICHAEL MCFARLAND, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 265th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F18-00567-R

                                        ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk to issue the mandate in

this appeal INSTANTER.


                                                   /s/   DAVID L. BRIDGES
                                                         JUSTICE